USCA11 Case: 21-14259      Date Filed: 08/02/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14259
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DOUGLAS BARRIOS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:21-cr-00043-SCB-AEP-4
                   ____________________
USCA11 Case: 21-14259            Date Filed: 08/02/2022     Page: 2 of 7




2                        Opinion of the Court                   21-14259


Before WILSON, BRANCH, and ANDERSON, Circuit Judges.
PER CURIAM:
       Douglas Barrios appeals his below-guidelines 120-month
sentence following his guilty plea to conspiracy to distribute and
possess with intent to distribute five kilograms or more of cocaine
while onboard a vessel subject to the jurisdiction of the United
States, and possession with intent to distribute five kilograms or
more of cocaine while onboard a vessel subject to the jurisdiction
of the United States. He argues that his sentence is substantively
unreasonable because the district court failed to account for his
motivation in committing the crimes—to financially provide for
his destitute family—when sentencing him to the same sentence as
his codefendants who did not have a similar motivation. After
review, we affirm.
                            I.      Background
         In 2021, a grand jury indicted Barrios along with Richard
Lampe, Anthony Jose Diaz Medina, and Pedro Romen Semeco
Molina on the above-referenced charges. Barrios entered an open
plea of guilty to all charges. Barrios’s advisory guidelines range was
135 to 168 months’ imprisonment. He faced a statutory maximum
of life imprisonment. 1


1
  The offenses carried a mandatory-minimum of ten years’ imprisonment, but
it was inapplicable because Barrios qualified for safety-valve relief.
USCA11 Case: 21-14259         Date Filed: 08/02/2022    Page: 3 of 7




21-14259               Opinion of the Court                         3

        At sentencing, Barrios’s counsel requested a downward
variance to a seven-year sentence, which he argued was warranted
based on Barrios’s role in the offense and his history and
characteristics. His counsel argued that Barrios “was just there to
help out,” was a fisherman, and that he had “no elevated role” in
the offense. Barrios’s counsel urged the court to consider the fact
that Barrios had no prior criminal history and that he came from
extreme poverty in Venezuela and was motivated to participate in
the crime due to his “dire” financial circumstances and need to
support his seven children as a single parent. Barrios made a
statement to the court, apologizing for his actions and explaining
that it was “hunger and desperation that got [him] to do this.”
        The court noted that two of Barrios’s codefendants had
received 120-month sentences and one had received 135 months’
imprisonment, and the court asked the government what its
position was on the appropriate sentence. The government stated
that 120 months’ imprisonment was appropriate because Barrios’s
role was very similar to that of codefendants Medina and Molina
who both received 120-month sentences. The government noted
that it had not filed a substantial-assistance motion on behalf of any
defendant in this case due to “contradicting evidence” and that they
were not sure who was telling the truth.
        The district court adopted the PSI, varied downward from
the guidelines range, and imposed a sentence of 120 months’
imprisonment to be followed by 5 years’ supervised release. The
district court explained that it “varied downward because of the
USCA11 Case: 21-14259                Date Filed: 08/02/2022     Page: 4 of 7




4                         Opinion of the Court                      21-14259

extreme poverty and the reason [Barrios] did this was out of need”
and because “that’s what [the court] sentenced two similarly-
situation co-defendants to.” The district court stated that the
sentence was “sufficient but not greater than necessary,” and noted
that it had considered the parties’ arguments, the § 3553(a) factors,
and Barrios’s codefendants cases. Barrios objected to the
substantive reasonableness of the sentence. This appeal followed.
                               II.       Discussion
       Barrios argues that his sentence is substantively
unreasonable because the district court failed to account for his
motivation in committing the crimes—which was to provide for
his family—when sentencing him to the same sentence as his
codefendants who did not have a similar motivation. He maintains
that the district court was required to “avoid unwarranted
similarities among other co-conspirators who are not similarly
situated” and that there is a resulting sentencing disparity.
       We review a sentence for substantive reasonableness under
a deferential abuse of discretion standard. 2 See Gall v. United
States, 552 U.S. 38, 51 (2007). We examine whether a sentence is
substantively reasonable in light of the totality of the

2
  The government argues that the heightened standard of plain error review
should apply because Barrios only made a general objection to the substantive
reasonableness of the sentence. However, in Holguin-Hernandez v. United
States, 140 S. Ct. 762, 766–67 (2020), the Supreme Court held that where, as
here, a defendant advocates for a particular sentence in the district court, he
preserves a challenge to the substantive reasonableness of his sentence.
USCA11 Case: 21-14259         Date Filed: 08/02/2022     Page: 5 of 7




21-14259                Opinion of the Court                         5

circumstances. Id. The district court must issue a sentence that is
“sufficient, but not greater than necessary” to comply with the
purposes of 18 U.S.C. § 3553(a)(2), which include the need for a
sentence to reflect the seriousness of the offense, promote respect
for the law, provide just punishment, deter criminal conduct, and
protect the public from future criminal conduct. 18 U.S.C.
§ 3553(a). The court must also consider the “nature and
circumstances of the offense and the history and characteristics of
the defendant,” and “the need to avoid unwarranted sentence
disparities among defendants with similar records who have been
found guilty of similar conduct.” Id. § 3553(a)(1), (6). The Supreme
Court has recognized that a potentially relevant consideration
under the sentencing disparity factor is the “need to avoid
unwarranted similarities among other co-conspirators who were
not similarly situated.” Gall, 552 U.S. at 55.
       “[T]he district court need only ‘acknowledge’ that it
considered the § 3553(a) factors, and need not discuss each of these
factors . . . .” United States v. Amedeo, 487 F.3d 823, 833 (11th Cir.
2007) (quotation and internal citation omitted). Importantly, the
weight given to a particular § 3353(a) factor “is committed to the
sound discretion of the district court,” and it is not required to give
“equal weight” to the § 3553(a) factors. United States v. Rosales-
Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015) (quotation omitted).
      The burden rests on the party challenging the sentence to
show “that the sentence is unreasonable in light of the entire
record, the § 3553(a) factors, and the substantial deference afforded
USCA11 Case: 21-14259         Date Filed: 08/02/2022     Page: 6 of 7




6                       Opinion of the Court                 21-14259

sentencing courts.” Id. We will “vacate the sentence if, but only
if, we are left with the definite and firm conviction that the district
court committed a clear error of judgment in weighing the
§ 3553(a) factors by arriving at a sentence that lies outside the range
of reasonable sentences dictated by the facts of the case.” Irey, 612
F.3d at 1190 (en banc) (quotation omitted).
        Barrios failed to show that the district court abused its
discretion in imposing a substantively unreasonable sentence. The
district court considered the similarities and differences between
Barrios and his codefendants in imposing the sentence. It found
that Barrios’s role was similar to that of codefendants Medina and
Molina and stated that it varied downward to 120 months’
imprisonment from the guidelines range of 135 to 168 months’
imprisonment because of Barrios’s extreme poverty and the fact
that he committed the crimes out of financial need. Although
Barrios argues that this factor should have been given more weight
and resulted in a lower sentence than his codefendants because
Barrios’s motivation for participating in the crime made him less
culpable, the weight to be accorded any given § 3553(a) factor is a
matter committed to the sound discretion of the district court.
Rosales-Bruno, 789 F.3d at 1254 (quotation omitted).
Furthermore, although Barrios argues that Medina and Molina did
not have the same financial need motivating factor, he has not cited
to any evidence to support this contention. Thus, he has failed to
USCA11 Case: 21-14259             Date Filed: 08/02/2022         Page: 7 of 7




21-14259                   Opinion of the Court                               7

show that he was not similarly situated to his codefendants. 3 See
United States v. Johnson, 980 F.3d 1364, 1386 (11th Cir. 2020)
(rejecting disparity claim because “[d]efendant ha[d] not carried his
burden to show specific facts establishing that any codefendants are
similarly situated”). Moreover, Barrios’s total 120-month sentence
is well below the statutory maximum life sentence, which is an
indicator of reasonableness. See United States v. Gonzalez, 550
F.3d 1319, 1324 (11th Cir. 2008) (explaining that a sentence that is
below the statutory maximum is another indicator of
reasonableness).
      Accordingly, we conclude that Barrios’s sentence is
substantively reasonable, and we affirm.
        AFFIRMED.




3
 Regardless, even if Barrios was not similarly situated to his codefendants, “we
have stated that [d]isparity between the sentences imposed on codefendants is
generally not an appropriate basis for relief on appeal.” United States v.
Cavallo, 790 F.3d 1202, 1237 (11th Cir. 2015).